     Case 3:18-cv-00157-SDD-RLB          Document 58-1      09/04/19 Page 1 of 1




                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF LOUISIANA

                                                  :
 MONIQUE ATTUSO, ELI DARWIN,                      :
 ZACHARY ATTUSO, MARC ATTUSO, RICKY               :
 RODRIGUEZ AND                                    : C.A. No.: 3:18-cv-00157-SDD-RLB
 REPUBLIC FIRE & CASUALTY                         :
 INSURANCE COMPANY,                               :
                Plaintiff                         :
 vs.                                              :
                                                  :
 OMEGA FLEX, INC., & AUDUBON                      :
 PLUMBING, INC.
                Defendants.


             EXHIBIT LIST TO MOTION TO EXCLUDE CERTAIN
            OPINIONS AND TESTIMONY OF PLAINTIFF’S EXPERTS


A.   Integrity FAE Report

B.   Deposition of Charles “Kelly” Colwell

C.   Deposition of Johnie Spruiell

D.   Exponent Report

E.   Affidavit of Harri K. Kytomaa , Ph.D., PE, CFEI

F.   TracPipe Flexible Gas Piping Design Guide and Installation Instruments Dec. 2005

G.   Deposition of Derek Geer
